DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/04/2021 is acknowledged.  The traversal is on the ground(s) that claims 12-14 and claims 15-19 now depend from claim 1 of Group I.  This is not found persuasive because Group I (claims 2-8), Group II (claims 12-14) and Group III (claims 15-19) still share the common technical feature of claim 1. Thus, Group I-III lack unity because Gudewer et al. (US 2015/0288267 A1) evidenced the common technical feature of claim 1 is not a special technical feature as it does not make a contribution over the prior art as noted below.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-8 remained pending and claims 12-19 are withdrawn from further consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first segment has a circular region arranged parallel to the rotational plane of the generator rotor, wherein the circular region comprises a braking surface configured to brake the generator rotor and one or more locking recesses configured to lock the generator rotor”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gudewer et al. (US 2015/0288267 A1).
RE claim 1, Gudewer teaches a generator rotor for a wind power plant (Figs.1, 7 and ¶ 43), the generator rotor comprising: one or more dividing planes (A, B) (see annotated Fig.7 below) that divide the generator rotor into at least two segments (742, 744), wherein the one or more dividing planes (A, B) extend in the generator rotor along asymmetrical section lines of the generator rotor (Fig.7 and ¶ 56).

[AltContent: textbox (A)]
[AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    483
    693
    media_image1.png
    Greyscale




RE claim 6/1, Gudewer teaches the one or more dividing planes (A, B) is two dividing planes (A, B), wherein the two dividing plans (A, B) are parallel to each other (Fig.7), and wherein the generator rotor is configured to be divided by the two dividing planes into three segments (742, 744), wherein at least two of the three segments (722, 724) have a contour of a circle segment (Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gudewer et al. (US 2015/0288267 A1).
RE claim 2/1, Gudewer has been discussed above. Gudewer further teaches a first segment 742 of the at least two segments (742, 744) has an opening 726 (Figs.8, 9).
However, in embodiment of Figs.7-9, while Gudewer suggests that the opening can be utilized to provide mounting for axle journal, Gudewer does not expressively teach such opening configured to receive a bearing, wherein the bearing is delimited circumferentially by the first segment.
In an alternative embodiment, Gudewer teaches opening 26 configured to receive a bearing, wherein the bearing is delimited circumferentially by the segment (segment of rotor 2) (see Fig.2). The bearing is well-known for axle mounting and carry the rotor thereof (¶ 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gudewer’s embodiment of Figs.7-9 by having the opening configured to receive a bearing, wherein the bearing is delimited circumferentially by the first segment, as taught by Gudewer’s embodiment of Fig.2, for the same reasons as discussed above.

RE claim 3/2, Gudewer has been discussed above. Gudewer further teaches the first segment 742 has a circumferential circular ring at the opening 726 (Figs.8, 9), wherein the circumferential circular ring is configured to be connected to the bearing for .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gudewer et al. (US 2015/0288267 A1) in view of Sharples et al. (US 2013/0200630 A1).
RE claim 7/1, Gudewer has been discussed above. Gudewer does not teach the generator rotor has a diameter of more than 6 meters, wherein each of the at least two segments in one dimension are each equal to or less than 5 meters.
Sharples suggests that the rotor dimension is a result effective variable whose value can be adjusted to be greater than 2 meters (¶ 9). The rotor dimension can be adjusted to optimize (increase/decrease) output of the intended application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gudewer by having the rotor dimension is a result effective variable whose value can be adjusted to be greater than 2 meters, as taught by Sharples, for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gudewer et al. (US 2015/0288267 A1) in view of Jang et al. (US 6628034 B2).
RE claim 8/1, Gudewer has been discussed above.  Gudewer does not teach the generator rotor is an internal rotor and is externally excited.
Jang teaches the rotor can be arranged as internal/external rotor depending on the application. The internal rotor/externally excited by stator would be easy to control and radiate heat effectively (col.2: 45-50).
.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 4/2, the prior-art does not teach, inter alia, the first segment has a circular region arranged parallel to the rotational plane of the generator rotor, wherein the circular region comprises a braking surface configured to brake the generator rotor and one or more locking recesses configured to lock the generator rotor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834